495 F.2d 1025
161 U.S.App.D.C. 445
AMERICAN IMPORTERS ASSOCIATION, Petitioner,v.CIVIL AERONAUTICS BOARD, Respondent.
No. 24849.
United States Court of Appeals, District of Columbia Circuit.
Argued Dec. 16, 1971.Decided April 4, 1974, As Amended June 12, 1974.

Samuel Frankel, New York City, was on the Supplemental Memorandum directed to the remand proceedings, for petitioner.
Richard Littell, Gen. Counsel, Civ. Aeronautics Bd. and Howard E. Shapiro, Atty., Dept. of Justice were on the Supplemental Memorandum directed to the remand proceedings, for respondent.
Before FAHY, Senior Circuit Judge, and LEVENTHAL and MacKINNON, Circuit Judges.
PER CURIAM:


1
The Civil Aeronautics Board has filed with the court a copy of its Opinion and Order of January 28, 1974 entered in the proceedings before the Board pursuant to our remand of the record as set forth in our opinion of November 29, 1972, American Importers Ass'n v. C.A.B., 473 F.2d 168.


2
Counsel for the American Importers Association, the petitioner, in response to our request to the parties for memoranda directed to the Opinion and Order of January 28, 1974, above referred to, has advised the court that in light of the present situation as developed on the remand it has no further objection to the free time agreement, as conditioned by the Board,1 the subject of its petition for review, and the Board, in its response, has set forth its reasons in support of affirmance.


3
Upon consideration of the foregoing the order of the Board approving the agreement, as conditioned by the Board, is


4
Affirmed.



1
 The Association states in its memorandum, '. . . petitioner wishes to record the existence of several problems now beginning to arise and which may in the future seriously injure the import trade,' and which it states may require further attention by the Board.  The potentialities of these problems are irrelevant to this decision and do not in any way affect its finality.  We retain no continuing jurisdiction